NOT FOR PUBLICATION WITHOUT THE
               APPROVAL OF THE APPELLATE DIVISION

                                    SUPERIOR COURT OF NEW JERSEY
                                    APPELLATE DIVISION
                                    DOCKET NO. A-0653-14T2

                                       APPROVED FOR PUBLICATION

                                            March 4, 2015
IN THE MATTER OF DECEMBER 9, 2014
SPECIAL SCHOOL ELECTION.                  APPELLATE DIVISION

_______________________________________

         Argued February 11, 2015 - Decided March 4, 2015

         Before Judges Waugh, Maven, and Carroll.

         On appeal from the Superior Court of New
         Jersey, Law Division, Cape May County, L-
         463-14.

         Brett E.J. Gorman argued the cause for
         appellant Board of Education of the Lower
         Cape May Regional School District, Cape May
         County (Parker McCay P.A., attorneys; Mr.
         Gorman, on the brief).

         James B. Arsenault, Jr.,          Acting County
         Counsel, argued the cause        for respondent
         County of Cape May.

         Francis J. Campbell argued the cause for
         respondent Township of Lower (Campbell &
         Pruchnik LLC, attorneys; Mr. Campbell, on
         the brief).

         Frank L. Corrado argued the cause for
         respondent Borough of West Cape May (Barry,
         Corrado & Grassi, P.C., attorneys, join in
         the brief of respondent Township of Lower).

         Kerri A. Wright argued the cause for
         respondent   City  of  Cape  May  (Porzio,
         Bromberg   &  Newman, attorneys; Vito   A.
               Gagliardi, Jr., of counsel and on the brief;
               Ms. Wright and Okechi C. Ogbuokiri, on the
               brief).

       The opinion of the court was delivered by

CARROLL, J.A.D.

       In this case of first impression, we are called upon to

determine which entity must bear the cost of a special school

election held pursuant to N.J.S.A. 18A:13-57 when a municipality

seeks     to    withdraw    from    a    limited          purpose      regional      school

district.       For the reasons that follow, we conclude that such

cost    must     be   borne    by     the        school    district      and    not       the

municipality that initiates the withdrawal request.

                                            I.

       The Lower Cape May School District (the District) is a

limited    purpose    school    district          educating     students       in    grades

seven through twelve who reside in the Borough of West Cape May

(West   Cape     May),   the   City     of       Cape   May    (Cape    May),     and     the

Township of Lower (Lower).              On April 2, 2014, Cape May filed a

petition       seeking     authorization           from       the   Commissioner           of

Education to conduct a referendum to consider Cape May's request

to withdraw from the District.                     On April 9, Lower filed an

answer in which it did not oppose the requested referendum.                                 On

April 15, the District filed an answer in which it noted the

negative impact Cape May's withdrawal would have, but ultimately




                                             2                                      A-0653-14T2
agreed that the matter should be submitted to the voters in the

school district.         West Cape May did not file an answer to the

petition.

       On July 18, the New Jersey Department of Education's State

Board of Review held a public hearing and verbally approved Cape

May's   petition.        On   October   22,   the   Board   issued     a   written

decision, noting that "the legal voters of Cape May and the

constituent districts will have the opportunity, at a special

school election, to vote on whether Cape May shall be permitted

to withdraw from the limited purpose regional school district."

       Meanwhile, on July 24, Rita Fulginiti, the Cape May County

Clerk, sent a letter to Cape May requesting payment for the cost

of the special school election.             On July 31, Cape May responded

that    the   District    was   responsible    for   the    cost,    citing      New

Jersey's statutory scheme and past precedent.

       On August 29, the Cape May Executive County Superintendent,

following consultation with the constituent districts, scheduled

the special school election for December 9.                 However, Cape May

and    the    District   remained   unable    to    agree   on   who   would      be

responsible for the cost of the special election.                Consequently,

on September 19, the County of Cape May (the County) filed a

declaratory judgment action, requesting that the court determine

the issue.




                                        3                                  A-0653-14T2
       The parties appeared for oral argument on September 25.

The    following    day   the    judge     issued       a   comprehensive   written

opinion, concluding that the District should bear the cost of

the special election and directing it to make payment to the

County.

                                          II.

       On    appeal,   the      parties        reiterate     the   arguments     they

advanced before the trial court.                 The District, Lower, and West

Cape   May    all   contend     that   because      the     special   election    was

initiated by Cape May's petition, and only Cape May stood to

benefit from the election, it alone should bear the cost.                        They

argue that "[i]n every circumstance the Legislature's guiding

principle is that the party seeking the election is responsible

for    its   costs."      As    examples,        they   cite    N.J.S.A.    19:45-2,

obligating the State of New Jersey to be financially responsible

for election costs incurred on its behalf; N.J.S.A. 19:45-4,

obligating counties to pay for costs for elections held on their

behalf; and, with respect to municipalities, N.J.S.A. 19:45-5,

which provides:

                  All   costs,   charges   and   expenses
             incurred by the municipal clerk or any other
             officer or official of a municipality in
             carrying out the provisions of this title
             shall be paid by such municipality except as
             herein otherwise provided.




                                           4                                A-0653-14T2
                  Where any election is held in and for a
             municipality only, all costs, charges and
             expenses, including the compensation of the
             members of the district boards of the
             municipality   and   the   compensation  and
             expenses of the county board and the clerk
             thereof, for such elections, shall be paid
             by the municipality.

Additionally, the District argues that public policy dictates

that educational funds be used for the benefit of its students,

rather than to fund elections.

      Cape May argues in opposition that, pursuant to N.J.S.A.

18A:13-57, a special school election is required as part of the

withdrawal process, and is designed to protect the interests of

all   the    constituent       municipalities            of    a     regional    school

district.     Cape May contends that N.J.S.A. 19:60-12 specifically

obligates a school district to pay the cost of such a special

school election, as the trial court correctly determined.

                                     III.

      An    appellate     court    reviews          a    question      of    statutory

interpretation de novo.           Maeker v. Ross, 219 N.J. 565, 574-75

(2014).     The primary goal of statutory analysis is to glean the

Legislature's       intent.     State    v.    Rangel,         213    N.J.   500,     508

(2013);     State   v.   Gelman,   195       N.J.       475,   482    (2008).        When

determining legislative intent, we begin by looking to the plain

language of the statute, "giving words 'their ordinary meaning

and significance.'"           Rangel, supra, 213 N.J. at 509 (quoting



                                         5                                      A-0653-14T2
DiProspero v. Penn, 183 N.J. 477, 492 (2005)).                 "We do not view

words   and   phrases       in   isolation    but    rather   in    their    proper

context and in relationship to other parts of a statute, so that

meaning can be given to the whole of an enactment."                              Ibid.

Furthermore,      statutory        analysis     is    conducted       under       the

presumption that the Legislature created a logical scheme that

should be interpreted to avoid contradictions.                      See State v.

Hudson, 209 N.J. 513, 542 (2012).             If a statute's plain language

is not sufficient to determine legislative intent, then other

extrinsic aids, such as legislative history, can be used                            in

analysis.     See Gelman, supra, 195 N.J. at 482.

      N.J.S.A. 18A:13-51 to -81 articulates the process to be

followed when a municipality seeks to withdraw from a limited

purpose regional school district.             The process is initiated when

a   constituent    municipality,      "by     resolution,     appl[ies]     to    the

county superintendent of schools to make an investigation as to

the   advisability     of    [such]   withdrawal."         N.J.S.A.   18A:13-51.

The executive county superintendent must then issue a report

"discussing      the    educational     and     financial      effect       of    the

withdrawal."      N.J.S.A. 18A:13-52.         Prior to issuing this report,

the     county    superintendent        may      require      the     constituent

municipalities, school districts, and the regional district to




                                        6                                   A-0653-14T2
submit a feasibility study addressing the impact of the proposed

withdrawal.     Ibid.

      Within     thirty       days     of       the   filing     of     the     county

superintendent's       report,   the    municipal       governing       body   or    the

board of education of the withdrawing district may then petition

the Commissioner of Education for permission to submit the issue

to the voters of the withdrawing district and the remaining

districts     within    the   regional      district.      N.J.S.A.       18A:13-54.

After   the     filing    of     any     answers      to   the        petition,      the

Commissioner then submits the matter to a board of review, which

is similarly tasked with determining "the effect of the proposed

withdrawal . . . upon the educational and financial condition of

the withdrawing and the remaining districts."                    N.J.S.A. 18A:13-

56.

      If three of the four members who comprise the board of

review vote to approve the application, then:

            [T]he county superintendent shall, after
            conferring with the boards of education of
            the constituent districts, fix a day and a
            time on said day for holding a special
            school election, at which time the question
            whether   or  not   the  withdrawing  school
            district shall withdraw from the regional
            district . . . shall be submitted to the
            legal voters of the withdrawing district and
            to the legal voters within the remainder of
            the regional district . . . .

            [N.J.S.A. 18A:13-57 (emphasis added).]




                                            7                                  A-0653-14T2
    While the statute is silent as to who bears the expense of

the special school election, we determine that resolution of the

cost issue is governed by N.J.S.A. 19:60-12 (emphasis added),

which provides in relevant part that:

            All costs, charges and expenses, including
            the compensation of the members of the
            district boards and the compensation and
            expenses of the county board of elections,
            the county superintendent of elections, the
            clerk of the county, and the municipal
            clerks for any school election held at a
            time other than the time of the general
            election shall be paid by the board of
            education of the school district.

"'School election' means any annual or special election to be

held in and for a local or regional school district established

pursuant to chapter 8 or chapter 13 of Title 18A of the New

Jersey Statutes."      N.J.S.A. 19:1-1 (emphasis added).             A "special

election"    is   further    defined    as    "an    election     which   is    not

provided for by law to be held at stated intervals."                Ibid.

    In the present case, the election is not one provided for

by law to be held at stated intervals.               Rather, it is a special

school   election     held   at   a   time   other   than   the    time   of    the

general election, thus bringing it within the ambit of N.J.S.A.

19:60-12.     Accordingly, when read together, N.J.S.A. 19:60-12,

N.J.S.A.    19:1-1,   and    N.J.S.A.    18A:13-57     clearly     obligate     the

District to bear the cost of the special election to determine

Cape May's right to withdraw from the District.



                                        8                                 A-0653-14T2
    Even though resort to legislative history is unnecessary,

we nonetheless find it enlightening.          The statutory procedure

for withdrawal from a limited purpose regional school district,

including    N.J.S.A.   18A:13-57,   became   effective   in    1976.      L.

1975, c. 360.    Although the statutory framework was subsequently

amended to also provide a mechanism for dissolution, L. 1993, c.

255, §§ 1-6, the term "special school election" has appeared in

N.J.S.A. 18A:13-57 since 1976.

    N.J.S.A. 19:60-12 was later enacted in 1995.               L. 1995, c.

278, § 12.    As enacted, the provision read:

            All costs, charges and expenses, including
            the compensation of the members of the
            district boards and the compensation and
            expenses of the county board of elections,
            the county superintendent of elections and
            the clerk [] of the county for any school
            election shall be paid by the board of
            education of the school district.        All
            costs, charges and expenses submitted to the
            board of education for payment shall be
            itemized and shall include the separate
            identification of costs to prepare, print
            and distribute sample ballots.

            [L. 1995, c. 278, § 12 (emphasis added).]

In the next section, the bill added the definition for "school

election," in the same form as currently contained in N.J.S.A.

19:1-1.     L. 1995, c. 278, § 13.       The stated purpose of these

enactments was to

            transfer[] the jurisdiction of conducting
            school board elections from the local boards



                                     9                             A-0653-14T2
             of education to the county boards of
             election.      The   bill   requires   school
             districts to continue to pay the costs of
             conducting    district    elections,    which
             includes   compensating   poll  workers   and
             reimbursing the county board and county
             clerk for expenses incurred to conduct such
             elections.

             [Legislative Fiscal         Estimate     to   A.   1705
             (July 20, 1995).]

      Based on the order in which these statutes were enacted, it

is presumed that the Legislature was aware of the existence of a

special election for withdrawal under N.J.S.A. 18A:13-57 when it

enacted N.J.S.A. 19:60-12 and amended N.J.S.A. 19:1-1.                     "'The

Legislature is presumed to be familiar with its own enactments

. . . .'"         In re Petition for Referendum on Trenton Ordinance

09-02, 201 N.J. 349, 359 (2010) (quoting State v. Federanko, 26

N.J. 119, 129 (1958)).         A review of this legislative history

strengthens our conclusion that the District is required to pay

the   cost   of    the   election   to    determine    Cape     May's   proposed

withdrawal from the regional school district.

      Affirmed.




                                         10                             A-0653-14T2